Citation Nr: 0432017	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling prior to July 21, 
1993, and 50 percent from this date.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.S.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran was on active duty in the Army from March 1966 to 
November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1993 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By a decision dated in November 1992, the RO established 
service connection for PTSD, effective June 6, 1988.  The RO 
assigned a schedular rating of 30 percent for the PTSD.  In a 
statement received in February 1993, the veteran requested 
that the rating for his PTSD be re-evaluated and upgraded to 
70 percent.  The July 1993 RO decision denied the veteran's 
claim for a schedular rating in excess of 30 percent and the 
veteran appealed the July 1993 decision.

In February 1998, the Board remanded the claim for a rating 
higher than 30 percent for PTSD; in November 1999, the Board 
denied the claim.  

In April 2001, the U. S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's November 1999 decision and 
remanded the claim.  In May 2002, the Board undertook 
additional development of the case under the authority of 38 
C.F.R. § 19.9(a)(2) (2002).  However, in June 2003, after the 
invalidation of this authority, the Board remanded the case 
for the needed development.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In November 2003, the RO increased the rating to 50 percent 
for PTSD, effective July 21, 2003.  The veteran disagreed 
with the effective date of the 50 percent rating.  As the 
veteran's representative has argued, this is not a "new" 
claim.  Rather, the effective date of the 50 percent rating 
for PTSD is part and parcel of the overall claim for a rating 
higher than 30 percent for PTSD.  Thus, the best description 
of the issue on appeal is the one that appears in the caption 
above: entitlement to a higher rating for PTSD, rated 30 
percent prior to July 21, 2003, and rated 50 percent from 
this date.  This description encompasses all aspects of the 
veteran's claim.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained, and all requisite 
notices and assistance to the veteran have been provided.  

2.  The veteran's service-connected PTSD produced no more 
than definite impairment or occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, and sleep 
impairment, but with otherwise satisfactory routine behavior, 
self-care, and normal conversation, until June 30, 2003.

3.  As of June 30, 2003, his service-connected PTSD has 
objectively resulted in a demonstrable inability to obtain or 
retain employment with total social and occupational 
impairment, persistent danger of hurting himself or others, 
and memory problems.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD 
prior to June 30, 2003, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996); 38 C.F.R. § 4.130, DC 9411 (2004).

2.  The criteria for a 100 percent rating for PTSD are met as 
of June 30, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

In this case, the initial unfavorable decision was made in 
July 1993, that is, before the date of the VCAA's enactment 
on November 9, 2000.  However, various VA notices have 
informed the veteran of all applicable laws and regulations, 
what types of evidence are needed to support his claims, who 
is responsible for securing specific items, and the need for 
any other evidence that the veteran may have in his 
possession.  VA's notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  In addition, the RO 
reconsidered its earlier decision with a specific eye toward 
the provisions of the VCAA in an April 2002 decision.

The RO sent correspondence to the veteran in March 2001, 
November 2002, June 2003, and March 2004; a statement of the 
case in February 1994; and supplemental statements of the 
case in August 1994, November 1995, August 1997, March 1999, 
November 2003, and June 2004.   Further, the VA has also sent 
additional correspondence at various times throughout this 
adjudication, including requests for evidence of treatment 
and other evidence.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  

VA has made reasonable efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, VA has satisfied 
its "duty to notify" the veteran.

Under these circumstances, where VA has repeatedly sought 
information about any outstanding, unobtained evidence, 
including any private medical treatment, the Board finds that 
all reasonable efforts have been undertaken to assist the 
veteran in securing all evidence.  Thus, VA has satisfied its 
duty to assist the veteran under the VCAA.  

The Board finds that both the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The Board will now address the 
merits of the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During this appeal, the criteria for rating psychiatric 
disorders were revised, effective November 7, 1996.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable to the period since they became 
effective.  VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The old criteria, in effect prior to November 7, 1996, 
provided that generalized anxiety disorder or PTSD is to be 
rated 30 percent when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 30 percent rating is assigned for a 
mental disorder (including PTSD) when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA mental health clinic records from June to August 1988 show 
complaints of insomnia, dysphoria, financial concerns, and 
physical complaints.

On VA examination in July 1988, the veteran reported being an 
IBM technician, rifleman, and security guard in the service 
and that he had been in combat in Vietnam.  He reported his 
first treatment for "nerve problems" two years earlier at 
an orthopedic clinic.  The first actual psychiatric treatment 
was noted as having been at a VA facility in May 1988, due to 
sleep problems.  The examiner noted current symptoms, 
including dreams about the past and current concerns about a 
divorce and custody dispute.  The diagnosis was adjustment 
disorder with depressed mood.

On discharge from the veteran's first VA psychiatric 
hospitalization in October 1988, the diagnoses were dysthymic 
syndrome, chronic anxiety syndrome, and drug-seeking 
behavior.  He also had Xanax dependence and atypical 
personality disorder with passive/aggressive features.

On VA psychiatric examination in January 1990, the veteran 
reported a psychiatric history beginning in the army in 1969, 
with the onset of nightmares about Vietnam in 1988.  He had 
been unemployed since 1987.  The examiner commented that the 
veteran met many of the criteria for PTSD.  He described 
flashbacks, thoughts of wartime experiences, poor sleep, 
social withdrawal, startle response, significant guilt, poor 
concentration (despite excellent concentration during the 
examination), avoidance of certain situations.  On further 
evaluation in February 1990, the diagnosis was PTSD.

On VA psychiatric hospitalization in November 1990, the 
veteran's diagnoses included PTSD and dissociative episodes, 
probably secondary to PTSD.

VA outpatient records show outpatient treatment for PTSD from 
January 1990 to October 1991, with reports of insomnia, 
nightmares, social isolation, immediate memory lapses, 
paranoid thoughts and auditory hallucinations.

The veteran was hospitalized from February to March 1991 with 
suicidal complaints.  His PTSD symptoms had been stable until 
the night of admission, when he had become more anxious and 
agitated.  Progress notes show depression, anxiety, insomnia, 
hopelessness, and helplessness.  His symptoms improved 
remarkably on treatment.  The discharge diagnosis was PTSD.

On VA hospitalization in April 1991 for complaints of 
insomnia, the diagnosis was PTSD.  He was slightly nervous, 
with depressed mood and affect appropriate to mood.  Insomnia 
resolved with treatment prior to discharge.

On psychiatric evaluation in September 1991 by Faye Owens, 
Ph.D., the diagnosis was PTSD.  The veteran was suffering 
from anxiety and depression and presented with a clinical 
picture of PTSD; he had flashbacks and an abnormal type of 
blackout not specifically diagnosed.  The examiner felt that 
the veteran's mental condition combined with his 
dermatological condition caused restrictions in his daily 
activities, in getting along with others, and his ability for 
consistent employment was doubtful because of his mental 
condition.

October 1991 VA progress notes indicate that the veteran 
spent most of his time alone. Although he did seem to 
associate with his father.  

VA outpatient records from December 1991 to November 1992 
show treatment for PTSD.  In December 1991, it was noted that 
he was not abusing Xanax at present.  He reported nightmares 
and hallucinations.  Psychiatric medication was prescribed.

In September 1992, the veteran was hospitalized to diagnose 
or rule out PTSD.  Psychological testing produced invalid 
profiles.  The examiner stated that the validity scales were 
outside normal limits and suggested the profile was extremely 
skewed by over reporting of acute distress; the profile was 
felt invalid and that it could not be interpreted accurately.  
The test results were noted to be inconsistent with those 
from February 1990, which were valid and generally consistent 
with a diagnosis of PTSD.  The examiner noted that while 
psychometric data should not be the sole source of 
information for diagnostic purposes, the current results were 
inconsistent with a diagnosis of PTSD when compared to 
normative data for war veterans.  His Global Assessment of 
Functioning (GAF) scale score was 60 both currently and in 
the past year.

Three VA psychiatrists who observed and examined the veteran 
in September 1992, noted previous diagnoses of PTSD during VA 
hospitalizations and on VA examination.  The veteran reported 
recurrent nightmares two to four times per week and numerous 
flashbacks per year, frequently brought on by seeing 
Vietnamese or hearing loud noises.  He reported inability to 
hunt, watch war movies, or tolerate loud noise.  He stated 
that he did not like to be around people or to talk about the 
war.  He was anxious and depressed.  He was easily startled 
and irritable; the irritability had caused the loss of 
several jobs.  He felt guilty about his Vietnam service, 
being unable to do anything about his friends being killed.  
On mental status examination, he was somewhat irritable and 
his mood was angry, with appropriate affect.  Speech was 
coherent, goal oriented, with no looseness of association, 
ideas of reference, or flight of ideas.  There were no 
bizarre thoughts, although he was a little paranoid about 
being reevaluated.  The hospital chief of psychiatry and a 
staff psychiatrist diagnosed PTSD of moderate degree.

On VA psychiatric examination in March 1993, it was noted 
that the veteran was a VA inpatient due to depression, 
nightmares, flashbacks, and knee and joint pain.  Current 
medications included Xanax.  He described recent visual 
hallucinations and admitted to thoughts of suicide, without 
any attempts.  He denied recent thoughts of hurting himself 
or others.  His appetite was not impaired.  Sleep was 
variable.  He dreamed of Vietnam two or three times per week.  
He avoided combat-related movies.  Thunder and lightning made 
him think of B-52 bombers and mortars.  He felt bothered by 
Oriental people encountered in public, but was learning to 
"handle it."  Loud noise such as firecrackers put him in a 
jumpy mood; even the sound of pool balls clicking together 
caused him to leave.  He did not like crowds or people 
approaching him from behind.  He had been divorced from his 
second wife for two years.  He had been living with his 
parents and had been helping with household chores.  On 
examination, he was well developed, well nourished, 
appropriately dressed, and adequately groomed.  There was no 
unusual motor activity, flight of ideas, looseness of 
association, or speech impairment.  Mood was mildly anxious 
and depressed; affect was consistent with mood.  He denied 
hallucinations and expressed no identifiable delusions.  He 
denied intention to harm himself or others.  He was 
adequately oriented.  He had good remote, recent and 
immediate recall.  Judgment was sufficient to avoid common 
dangers.  Abstracting ability was adequate.  Insight was 
good.  He seemed to satisfy the criteria for PTSD.

On VA hospitalization in March 1993, the veteran complained 
of increased emotional and physical problems.  There was no 
evidence of suicidal ideation, but he stated that nightmares 
had increased to two or three per week.  He described an 
increase in anxiety.  Mental status was not remarkable except 
for some anxiety.  He reported sleep problems due to fear of 
nightmares.  He reported avoiding situations that made him 
feel angry (such as crowds of people), having intrusive 
thoughts, and startle responses to the sound of helicopters.  
The examiners indicated that the veteran's complaints of 
distressing nightmares three times per week were 
inconsistently related, and that his re-experiencing through 
intrusive thoughts and nightmares was not consistently 
related to the traumatic event.  He was inconsistent in some 
of his reports.  He did not appear distressed during the 
interview and was sometimes superficial, and participation in 
a trauma recovery program was not indicated.  The primary 
diagnosis was chronic PTSD; the GAF scale score was 70 for 
the past year and 60 at time of admission.

On VA hospitalization in April and May 1993, primarily for 
complaints of physical pain, there were no signs or symptoms 
of acute distress or anxiety.  He got along with others on 
the ward. 

On hospitalization in June 1993 for right foot surgery, his 
PTSD was stable.  The GAF scale score was 50.  Psychiatry 
notes described sleep difficulty related to post-operative 
discomfort.  He was not in acute distress or anxiety.  
However, various progress notes reflect irritability with 
hospital staff regarding treatment.   

VA progress notes from 1994 to 1997 show treatment for PTSD 
with secondary anxiety and depression, with complaints of 
frequent nightmares, flashbacks, intrusive thoughts, 
memories, depression, irritability, nervousness, and sleep 
difficulties, but the veteran was generally appropriate in 
behavior, clean, casually attired, and without evidence of 
thought or perception disorder.  There also was evidence of 
anxiety attacks.

On VA hospital admission in August 1995, the veteran 
complained of low back pain and "depression about the 
pain."  He reported pain of such severity that he had 
thoughts of suicide. At admission, he complained of insomnia 
due to the pain, but denied being suicidal or homicidal.  On 
mental status examination, he was cooperative, speech was 
coherent; he was alert and oriented.  He was depressed; 
affect was full and appropriate.  Thought production and 
process appeared normal, with recent homicidal and suicidal 
ideation not present on current examination.  Perception was 
negative for delusions or hallucinations, except for 
flashbacks, which occurred both asleep and awake and 
increased under stress.  Memory was intact.  Concentration 
was normal.  Insight was good, and judgment seemed improved 
upon hospitalization.

Progress notes indicated that the veteran had a bland affect 
and calm mood by day and slept well at night without 
complaints of nightmares until later in August 1995, when he 
began to complain of increased frequency of nightmares that 
affected his sleep.  He had sleep disruptions and reports of 
nightmares for several nights.  He was cooperative and 
pleasant while hospitalized, meeting recreational physical 
therapy goals, but not attending ward activities.  He 
reported that nightmares occurred about the same time 
nightly, and were usually visions of combat in Vietnam.  He 
also complained of decreased sleep due to oral pain related 
to dental surgery performed during the hospitalization.  He 
reported his sleep was in short naps.  At discharge, his 
chief psychiatric complaint was decreased sleep secondary to 
nightmares.

On an April 1996 Social Security Administration (SSA) 
disability benefits decision, the diagnosis was anxiety-
related disorders.

The veteran testified before the RO in May 1996 that he could 
not function without his medications.  He said that he had 
tried unsuccessfully to get work several years ago (before a 
foot condition had made him unable to work).  He stated that 
his PTSD symptoms had increased, including startle response 
and violence to others.  He reported flashbacks two to four 
times per week, and sleeping two to four hours per night.  He 
had occasionally become violent with panic, striking his 
mother.  His then-fiancée testified that a doctor had 
attributed the veteran's inability to work sitting or 
standing to orthopedic conditions.  Regarding PTSD, she said 
that she had twice seen him run out of medication, and he 
broke out in sweats and cried, "just climbing the wall."  
She described an incident in a shopping mall when a child 
knocked over a display rack and the veteran dove to the 
ground; he was so embarrassed with the attention he drew that 
he cried and had to leave the mall.  She reported his nightly 
awakening and that he cried and pulled his hair in his sleep.  
At the hearing, the veteran's attorney reported that the 
Social Security Administration had found the appellant 
totally disabled due to PTSD based on the reports from Faye 
Owens, Ph.D., and from the VA. 

In June 1996, the veteran's symptoms included nervousness, 
gastrointestinal discomfort, headaches, palpitations, 
feelings of choking, dysphoric mood with poor sleep, crying 
spells, social withdrawal, and concentration difficulties.  
He also reported having visions and hearing voices.  Testing 
revealed difficulties with abstraction, concentration, and 
recall.  

On VA hospitalization in August 1996 for right shoulder and 
extremity pain, a consulting psychiatrist noted past 
diagnoses of PTSD and depression, with current symptoms of 
dysthymia and an impression of possible over reporting of 
symptoms secondary to recent arrest.  Symptoms were 
consistent with PTSD; the examiner observed stress could 
exacerbate PTSD symptoms.  Another report noted the veteran's 
account of hearing voices from Vietnam shouting, "get 
down," and "look out."  The impression was exacerbation of 
PTSD and probable conversion reaction.

VA records from August to December 1996 showed repeated 
complaints of nightmares.  He was afraid to go outside and 
carried a gun due to trust problems.  One of his medications 
increased depression, and he had difficulty managing his 
medications.  In August 1996, the veteran reported occasional 
destructive thoughts, but denied a need for hospitalization 
when it was offered.  He was more depressed with one 
medication in September 1996; he was mildly anxious at that 
time, but there was no evidence of thought or perception 
disorder.  During one session in December 1996, he was clean 
and casually attired, argumentative when discussing 
medications, but otherwise appropriate in behavior.  No 
perception or thought disorder was evident.  He also 
complained of nightmares, flashbacks, extreme nervousness, 
irritability, marked startle response, especially to sirens, 
extreme fear and distrust of others, withdrawal, and 
isolation.  He said he had been doing well until he was held 
in the detention center.  His father stated that the veteran 
lived alone without television or telephone.  

In January 1997, the veteran was well developed, well 
nourished, clean, casually dressed, and moderately anxious 
and angry due to compensation problems. There was no 
looseness of association, flight of ideas, delusional content 
or perceptual disorder.  Diagnoses were PTSD secondary to 
combat exposure; adjustment disorder with mixed emotional 
features.

The veteran was hospitalized at a VA facility in March 1997, 
with suicidal intention and attempts.  He reported worsening 
PTSD nightmares, hearing voices from Vietnam, visual 
hallucinations in his peripheral vision, and suicidal 
ideation. Admission impressions were depression, PTSD, and 
suicidal ideation.  The morning after admission, he told an 
examiner that he wanted to blow his head off, but then denied 
suicidal ideation; he reported several episodes of suicidal 
ideation and threats while intoxicated, which the doctor felt 
indicated an alcohol problem.  He reported an increase in his 
PTSD symptoms, which he related to the stress he had been 
under with his legal situation.  It was noted by history that 
he said he had PTSD with visual flashbacks for more than 10 
years.  He reported being in reconnaissance combat in 
Vietnam, hearing voices, and having visual flashbacks at 
least every other day.  On physical examination, he was in no 
acute distress, but had several complaints for every organ 
system that was reviewed.  Examination revealed no 
abnormalities.  He reported poor sleep initially, and was 
given medication at bedtime and slept well.  He made no 
further complaints of PTSD symptoms, but had a number of 
somatic complaints for which consultations were obtained.  
Discharge diagnoses were adjustment disorder with anxiety and 
depressed mood (impending court date); history of PTSD; and 
alcohol abuse.  The GAF for the past year and currently was 
70.  He also had GAF scale scores of 50 during this 
hospitalization.  

On March 5, 1997, the veteran's then-fiancée reported that 
the veteran had recently become irate upon notification of 
criminal proceedings against him.  She reported newspaper and 
television items about the arrest of 59 people for possession 
of marijuana on a date when the veteran was at a camp with 
many witnesses and he was treated by a doctor that day.  She 
was concerned about the veteran's increased suicide 
potential.

In May and June 1997, the veteran continued to report 
increasing nightmares, reaching three or four a night.  He 
described increased flashbacks and intrusive thoughts related 
to secret activities in Vietnam that he could not discuss.  
He was anxious about a pending court hearing on charges that 
he denied and his concerns about insufficient funds for legal 
fees.  He denied current homicidal or suicidal ideation.  He 
reported some visual hallucinations in his peripheral vision.  
Mental status examination showed the veteran as being well 
developed, well nourished, clean, casually attired, 
appropriate in behavior, and mildly to moderately anxious at 
points.  No disorders of thought or perception were evident.  
Impressions were PTSD due to combat exposure and adjustment 
disorder with anxiety and depression.

On VA PTSD examination in June 1998, the examiner noted the 
veteran's repeated hospitalizations for "nominal" PTSD.  
The veteran described psychological problems, including 
memory problems since 1978, "thinking problems," 
flashbacks, nightmares, and auditory hallucinations for the 
past 25 to 28 years, and "blackouts" for the past 15 years.  
All of these symptoms had been unremitting since their onset, 
such that the examiner could form no opinion about his 
capacity for adjustment during remissions.  The veteran 
reported no work in the past year and no full time work since 
1988.  He said he was granted social security disability in 
1992 when he was diagnosed with anxiety disorder and 
dysthymia.  He reported both mental and physical disorders as 
the cause of his unemployment.  He stated that his problems 
had worsened despite treatment.  Subjectively, the veteran 
reported basic or prevalent feelings of ambivalence, panic, 
depression, guilt, hopelessness, unworthiness, shame, 
failure, being "at fault," loneliness, disappointment, 
frustration, helplessness, and fear.  He stated that he 
experienced occasional feelings of anger, bitterness, 
contentment, and happiness.  He also claimed to prefer his 
own company and to suppress his emotions.  He stated that his 
energy was low and his initiative and drive were absent.  He 
described his appetite as fair, his sleep and sex drive as 
impaired.  He stated twice that he felt he was being 
"watched," or that that he felt "someone was behind him."  
He admitted to past, but not present, feelings and intentions 
of hurting himself or others.  He stated his thinking was 
preoccupied with "not too much of anything."  He said he 
used to fish and hunt, but now he did not wish to be around 
anyone.  Objectively, his demeanor was friendly and engaging.  
Initially he seemed to vocalize some pain-like wincing and to 
show posture changes, but that behavior soon disappeared.  
His facial expressions were varied and animated; he seemed to 
smile and chortle nervously at points that would not be 
expected, such as when he said he recently saw a fatal 
shooting at a VA facility, and when he stated that he had 
been fined $1700 in a recent criminal conviction for drug 
possession.  Eye contact was sporadic.  He spoke with 
moderate tone and pace.  His motivation for psychological 
testing seemed adequate.  His initial answers were vague at 
times, but became more specific with questioning.  Rapport 
was easily established and maintained.  Regarding stressors 
and behavioral, cognitive, social or affective changes the 
appellant linked to the stressor, the examiner said that a 
possible additional stressor since the last evaluation was 
the allegedly witnessed fatal shooting of a doctor at a VA 
facility.  The veteran reported standing 10 to 15 feet away, 
and that he knew the assailant.  His response was to get away 
as soon as possible.  Otherwise, the only noted current 
stressor was PTSD previously established as service-
connected.  

The examiner opined that there was a suggestion of extremely 
high over-reporting and exaggeration of symptoms and 
problems, much beyond the most genuinely psychotic.  He also 
endorsed items rarely endorsed by the genuinely psychotic, 
and even beyond the level of VA psychiatric inpatients.  Many 
other indices in the protocol suggested that he attempted to 
appear very dysfunctional.  Such individuals are apparently 
seeking to portray themselves as very impaired when 
objectively they are much more functional.  Therefore, 
further interpretation was not possible.  Cumulative indices 
across both protocols very strongly suggested spurious PTSD.  
In light of the general response style, certain diagnostic 
test scores were very questionable.  The examiner opined that 
the veteran's PTSD symptoms were dubious.  He noted such an 
opinion had been reached before, as indicated by the March 
1993 report he cited.  Also, review of the other VA reports 
and notes showed his symptom descriptions to appear varied 
and inconsistent.  The symptom complaints did not cluster 
logically into known mental disorders.  His behavior in the 
interview/mental status examination did not appear as 
distressed as would be indicated from his complaints.  
Present psychological testing showed an apparent effort to 
portray himself as extremely dysfunctional.  The examiner 
noted that the veteran had complained that his symptoms had 
been aggravated by his August 1996 arrest, but he reported no 
such aggravation by intrusive thoughts or flashbacks of the 
VA medical center shooting he claimed to have witnessed.  The 
present results appeared to shed doubt on the prior 
diagnoses.  The examiner stated as provisional diagnostic 
impressions, PTSD by previous diagnosis; panic disorder by 
previous diagnosis, adjustment disorder with anxiety and 
depressed mood by previous diagnosis; alcohol abuse by 
previous diagnosis; probable malingering; and adverse effects 
of medication, not otherwise specified.  The GAF scale score 
was 65.  The examiner commented that the global nature of the 
GAF scale score precluded him from offering a professional 
opinion of GAF scores for each diagnosis.  He noted that 
human behavior is too complex to be that reductionistic and 
there is no empirical support for doing so.

Records relating to a claim for Social Security 
Administration (SSA) benefits show that the veteran had PTSD 
symptoms, significantly reduced activities of daily living, 
and decreased memory in June 1998.  There was no significant 
work-related medical improvement.  He noted on a 
questionnaire that he had no recreational activities or 
hobbies and did not like to be around people; his only social 
contacts were a girlfriend and his parents.  

Non-VA psychiatric progress notes from 1999 to 2000 show 
treatment for PTSD, with numerous discussions about the 
proper medications and dosages, nightmares, flashback 
phenomenon, sleeping problems, and extreme dysphoria.  

In January 1999, the veteran complained of frequent 
nightmares and crying spells; he heard voices on occasion and 
showed some paranoid ideation.  He was in no acute distress, 
and he was oriented and alert.

In April 1999, the veteran said that his affect was depressed 
due to financial problems.  He complained of being paranoid 
and hearing voices.  Memory, concentration, and judgment were 
"a little impaired."  

In November 2000, the veteran was noted as having occasional 
panic attacks.  He slept an average of three hours.  He 
watched television.  He occasionally visited a daughter.  He 
said that he had no friends.  Affect was anxious.  He had no 
suicidal or homicidal ideation.  The GAF scale score was 50 
for anxiety disorder.

Medical records from 2000 to 2003 show treatment for various 
conditions, including PTSD with regular therapy sessions.  
The records generally show complaints of nightmares every 
night, daily intrusive thoughts, flashbacks, startle 
response, irritability with some improvement, and increasing 
sleep problems.  

In December 2001, he was alert and oriented.  There was no 
evidence of delusions or hallucinations.  Affect was anxious 
and congruent to his mood.  Cognitive functions were 
preserved.  The GAF scale score was 50 for PTSD.

In April 2002, the veteran was depressed, but he did not plan 
to hurt himself or others.  He also had a history of sleep 
apnea.  

In July 2002, he reported nightly nightmares, daily intrusive 
thoughts, anger, avoidance, poor memory, depression, and 
anxiety; he denied thoughts or plans to hurt himself of 
others. 

In August 2002, he complained of headaches, blurred vision, 
nightmares, and flashbacks.  He reported depression, but he 
denied plans to hurt himself or others.  In September 2002, 
he stated that irritability and anger control had improved 
over the years, while some irritability was still apparent.  

In October 2002, the veteran reported being bothered by 
nightmares, having difficulty sleeping, and having intrusive 
thoughts during the day.  He described coping symptoms by 
engaging in relaxing activities, such as raising beagles.

In November 2002, the veteran reported increasing sleep 
problems, nightmares almost nightly, and difficulty falling 
and staying asleep (possibly exacerbated by sleep apnea and 
physical pain).  He reported irritability and depressed mood.  
A doctor increased his medication.

In December 2002, the veteran reported four to five 
nightmares of unspecified content per night, which was an 
atypical pattern for his PTSD.  He described anger at society 
and free-floating anxiety.  He was to be transferred to a 
group for anger management.  

A private doctor, L. Jennings Owens, M.D., wrote on June 30, 
2003, that he had been treating the veteran for PTSD with 
anxiety and depression, which made him mentally and 
physically unable to be employed.  

On VA PTSD examination in July 2003, the veteran reported 
nightmares almost every night, as well as mood swings, 
depression, hopelessness, helplessness, chronic dysphoria, 
frustrations, low patience, and anger.  He was afraid of 
hurting others and thus stayed away from people.  He also 
reported suicide attempts.  He was also bothered by certain 
triggering factors that brought back memories.  He had crying 
spells and reported hearing voices and occasionally seeing 
images.  He described having had blackout spells.  On mental 
status examination, he had good eye contact.  Speech was goal 
directed.  He was tearful at times.  Affect was restricted.  
Mood was depressed.  He had auditory hallucinations, 
nightmares, and flashbacks.  He reported anxiety symptoms and 
nonspecific paranoia.  Abstractions were good.  He was alert 
and oriented times three.  He demonstrated some memory and 
cognitive problems.  His mind wandered off at times.  Insight 
and judgment were fair.  The diagnosis was PTSD with anxiety, 
nightmare, insomnia, mood swings, and auditory hallucination.  
The GAF scale score was currently 40.  The examiner felt that 
the veteran's prognosis was limited and that his PTSD 
symptoms would probably never get better unless he were given 
other medications.  Although he could handle his VA finances, 
his PTSD symptoms were "socially crippling him and 
preventing him to get adjusted to the society."  

The veteran's parents wrote in a letter received by the RO in 
July 2003 that the veteran had become more withdrawn over the 
years and wanted to be alone.  He would walk around at night, 
was unable to take care of his bills, and had problems with 
recent memory.

In July 2003, he was agitated by the stress of the recent VA 
disability examination.  On group therapy in August 2003, he 
was agitated; he reported the recent death of his father.  He 
showed anger, and he reported hopelessness and suicidal 
ideation.  He denied having significant problems with the 
death of his father; instead, he emphasized his concern with 
various pain symptoms and perceived lack of satisfactory 
treatment for nightmares and flashbacks.  

The veteran was psychiatrically hospitalized in August 2003 
for suicidal ideation.  He described increasing frequency of 
hearing voices and suspiciousness.  His hospital course was 
uneventful except for a period of possible medication 
withdrawal.  At discharge, he voiced no suicidal or homicidal 
ideation.  His GAF scale score was currently 50; its highest 
level in the past year had been 60.

Upon review of all the evidence, the Board finds that there 
is much inconsistency between the symptoms reported by the 
veteran and those observed during many hours and days of 
hospitalization.  In most of the earlier hospitalizations, 
his primary complaints were for physical problems, and he did 
not demonstrate the PTSD symptoms that he complained of.  

On the one hand, he described social isolation, but on the 
other hand, there is evidence that he was involved in group 
activities, such as playing pool or being at a camp with many 
people.  Likewise, during hospitalizations, he did not avoid 
groups.  

Various of the veteran's inconsistent statements further 
undermine the credibility or probative value of his reported 
symptoms.  For instance, he has generally denied the 
possession of marijuana although he has also reported a 
conviction for such possession.  The record shows the veteran 
generally lacks credibility.

The Board also finds that the earlier evidence has also 
involved exaggeration of symptoms.  The June 1998 VA examiner 
found that the veteran greatly exaggerated his symptoms.  His 
behavior on examination was inconsistent with the level of 
symptoms he alleged.  Even as late as December 2002, the 
veteran's reported frequency of nightmares was described as 
"atypical" of PTSD.    

The Board has also considered various statements made in 
support of the veteran's claim, such as his then-fiancée's 
testimony at a 1996 hearing.  She has described various 
symptoms, including crying spells, irritability, and startle 
responses.  The Board has concluded that those statements 
regarding the severity of the veteran's symptoms are not 
credible in light of the lack of corroboration of that degree 
of symptoms during any of the numerous opportunities for 
objective verification, including numerous hospitalizations 
for different problems and VA treatment sessions.  The Board 
continues to find very probative the evidence of 
contemporaneous treatment, which has not documented the level 
of symptoms described by the veteran or others.  The 
credibility of the statements of the veteran and his then-
fiancée is severely mitigated by numerous VA and non-VA 
treatment records that portray a lesser severity of the 
veteran's PTSD.

Notwithstanding the credibility issues here, there also are 
numerous assessments and medical records that describe the 
level of the veteran's disability due to PTSD.  There is a 
GAF scale score of 65 on a June 1998 examination.  Prior GAF 
scale scores have also been 60 in September 1992, 60 to 70 in 
March 1993, 70 in March 1997, and 65 in June 1998.  In June 
1993, there was a GAF scale score of 50; and there were some 
GAF scale scores of 50 during a March 1997 hospitalization.  
It was not until November 2000 and thereafter that GAF scale 
scores were more consistently around 50.   A GAF in the range 
70 to 61 indicates "some mild symptoms . . . or some 
difficulty in social, occupational, or school functioning . . 
. , but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. (1994)).  
Thus, while these scores are not presumed to be conclusive, 
they certainly paint a portrait of the veteran's PTSD that is 
generally less severe than the veteran contends.  

Under either the old or the new criteria, as they pertain to 
the proper respective periods, prior to June 2003, the 
evidence generally shows no more than definite impairment.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Indeed, the June 1998 VA examination 
found significant evidence of malingering and over-
exaggeration of symptoms.  There also is evidence of the 
veteran's continued social functioning, including with 
groups, camps, and romantic relationships.  Also, at the same 
time that the veteran reported nightmares, flashbacks, and 
irritability in the context of progressively more frequent 
therapy sessions, there is not generally credible or observed 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  For 
instance, there was mild anxiety in September 1996, and 
treatment records from that general period of time showed no 
evident thought or perception disorder.  There is no 
substantiated evidence of panic attacks occurring more than 
once weekly.  In addition, while the veteran has not worked 
full-time since the late 1980s, various other conditions have 
also played a role in this impairment, including numerous 
orthopedic problems.  Thus, until June 2003, the evidence is 
fully consistent with the criteria for a 30 percent rating 
under either the old or the new criteria for psychiatric 
disabilities.  

By contrast, as noted above, beginning in June 2003, there is 
more consistent evidence of more significant disability due 
to the veteran's PTSD.  The GAF scale scores were generally 
around 50 starting at that time.  In addition, there is more 
evidence of memory impairment, more frequent psychiatric 
therapy, difficulties with psychiatric medications, and more 
irritability with the VA and with treatment. 

The Board is also persuaded by certain evidence regarding the 
veteran's disability.  In a letter dated on June 30, 2003, a 
private doctor wrote that the veteran was unable to work due 
to PTSD, and the following month, a VA examination further 
concluded that the veteran was socially crippled and unable 
to adjust to society because of his PTSD symptoms; the GAF 
scale score was also 40, which was a marked worsening from 
earlier measurements described above.  Neither of these 
examinations or medical opinions found any element of 
malingering or over exaggeration of symptoms.  The Board 
finds that these opinions are highly probative, despite the 
earlier problems with the veteran's credibility regarding his 
reported PTSD symptoms.  The first opinion is from a treating 
doctor who has first-hand knowledge of the veteran's PTSD, 
and the second opinion is the result of a thorough VA 
psychiatric examination that was specifically geared to 
address the level of severity of the veteran's PTSD.  

This picture of the worsening of the veteran's PTSD is also 
consistent with the overall tenor of July 2003 correspondence 
from the veteran's parents, indicating that the PTSD has 
become worse over the years.  

In sum, the weight of the credible evidence shows that the 
veteran's service-connected PTSD was no more than 30 percent 
disabling until June 30, 2003, when the evidence clearly 
shows that he was considered to be fully disabled by several 
medical professionals.  To the extent that the veteran seeks 
a rating higher than 30 percent for his PTSD prior to June 
30, 2003, the preponderance of the evidence is against that 
claim, and the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107)b) (West 2002); Gilbert v. Derwinski, 
1. Vet. App. 49 (1990).  Therefore, that part of the claim is 
denied.  However, to the extent that the veteran seeks a 
rating higher than 30 percent from June 30, 2003, the 
evidence shows that he is entitled to a 100 percent rating as 
of that date.  


ORDER

A 100 percent rating is granted for PTSD, effective June 30, 
2003, and a rating higher than 30 percent earlier than that 
is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



